Citation Nr: 0026058	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from December 1942 to 
April 1946 and from July 1947 to November 1964.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


REMAND

In a letter dated in August 2000, the appellant indicated 
that his attending physicians have expressed the opinion that 
the underlying cause of the appellant's cardiac problems 
probably stemmed from an undetected bout of rheumatic fever 
while in service.  The RO should provide the appellant with 
the opportunity to submit such evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  He has also submitted medical 
records which have not been considered by the RO and for 
which a waiver was not submitted.  38 C.F.R. § 20.1304(c).  
Accordingly, this claim is REMANDED for the following:

1.  The RO should provide the appellant 
with the opportunity to submit the 
additional medical evidence referenced in 
his August 2000 letter (regarding his 
cardiac problems stemming from rheumatic 
fever in service).  The veteran is 
informed that if evidence exists or can 
be obtained, he under an obligation to 
submit the evidence to the RO.  

2.  The RO should review the additional 
evidence.  If the benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case.

The claim should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


